DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on 3 August 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 11-13 is/are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Laser (US 2008/0091064 A1).

Regarding Claims 1, 12, and 13, Laser discloses a catheter/endoscope comprising: an imaging module comprising: a support substrate [Laser: FIG. 2] that comprises: a first surface [Laser: FIG. 2: 20]; a second surface on an opposite side of the first surface [Laser: FIG. 2: to the right of 20]; and a first mounting terminal disposed on the first surface [Laser: FIG. 2: 16]; [Laser: FIG. 2: 14; and ¶ [0032]]; comprising: a light-emitting face [Laser: FIG. 2: 14]; and a light-emitter terminal disposed on the first surface of the support substrate and connected to the first mounting terminal [Laser: FIG. 2: 13; and ¶ [0032]]; and a solid-state image sensing device [Laser: ¶ [0010]: The other, more feasible, method constructs an endoscope with an image sensor placed near the front end of the flexible probe.  This is possible because the solid state image sensors are becoming available in sufficiently small packages.  Having an image sensor at the front end eliminates or reduces the signal losses and simplifies construction.  The availability of small size and high efficiency white light emitting diodes (LED) in combination with high sensitivity image sensors allows construction of a simple and elegant endoscope system, such as described in US Application Publication 2006/0004258, by Wei-Zen Sun, et al. In this publication a CMOS image sensor is installed behind the light emission devices.  Light reflected by the human body is focused by an object lens onto the CMOS image sensor, which converts the optical signal into an electric signal.  The electric signal is processed by the image sensor drive circuit board, which is positioned immediately behind the image sensor, and is then sent to the display device via electric wires for real-time monitoring of images of the human body tissue.  The lens has a very restricted view angle due to the obstruction of the multiple LED illuminator board positioned in front of the lens.  The lens can see the space in front of it through the small aperture made in the center of the housing integrated with the light source module.  The necessity of the drive circuit board and multi-LED illuminator module prohibit construction of a small diameter endoscope probe] disposed adjacent to the planar light emitter [Laser: FIG. 2: 11 and 14] and that comprises a light-incident surface that has a quadrangular shape in plan view [Laser: FIG. 3A: 20] and that captures an image of an imaging [Laser: ¶ [0010]]; and a tube that: surrounds the imaging modules has an insulation property [Laser: ¶ [0005] The main function of an endoscope is to make available to a person a viewable image of the scene located in front of the inserted probe end of the flexible shaft.  This can be accomplished in one of two ways.  First, traditional way offers a solution through the use of a coherent bundle of light-conducting fibers combined with the image projecting lenses.  The fibers bring forward the image of the scene, which is illuminated by the light brought by a few insulated fibers inside of the body from the powerful external light source.  This image then either viewed by the eye through an eyepiece lens or projected on a TV camera and viewed from the TV monitor.  This concept results in an endoscope system that is complicated, expensive and bulky.  The typical light source is a halogen or an arc lamp of 50 to 75 watts], and comprises a channel [Laser: ¶ [0003]: The endotracheal intubation is a commonly used procedure during which a semi rigid plastic tube, called endotracheal tube, is inserted into a patient's trachea through the open mouth.  Frequently a laryngoscope is used to view the throat area while the tip of the endotracheal tube advances toward the vocal cords.  This procedure is not a trivial one especially in the inconvenience of emergency situations and with the patients having various irregularities and complications in the throat and neck areas.  During the last five to ten years many researches and physicians advocated use of endoscopes during the intubation procedures.  The tip of the flexible shaft of an endoscope is inserted into the endotracheal tube and temporarily secured near the distal end of it.  Depending on the type of an endoscope used, a practitioner performing intubation can see the area in the immediate vicinity of the distal end of he endotracheal tube either on the video screen of a monitor or looking in the ocular of a simpler endoscope.  It is quite obvious that such use of an endoscope reduces number of traumas and helps to ease and speed up the intubation process.  Many existing endoscopes can be used for such application.  However, a typical medical endoscope is an expensive and bulky instrument, utilizing powerful light sources and fiber optic bundles for delivery of light and/or images.  There is a need for a portable and inexpensive endoscope suitable for use in the operating rooms as well as, emergency situations, and anywhere an endotracheal intubation needs to be performed.  The attempts to develop a portable and less expensive endoscopes, particularly convenient for endotracheal intubation have been made.  The U.S.  Pat.  Nos.  7,042,487 and 6,929,600 teach how to make a less bulky and less expensive endoscopes yet they failed to get rid of fiber optic bundles and external light sources.  This invention discloses the way to do just that, how to construct a low cost and portable endoscope that can be conveniently used for endotracheal intubation in any situation].

Regarding Claim 2, Laser discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Laser discloses wherein the support substrate further comprises a second mounting terminal disposed on the first surface adjacent to the first mounting terminal, and the solid-state image sensing device is disposed on the first surface of the support substrate and connected to the second mounting terminal [Laser: FIG. 2].

Regarding Claim 3, Laser discloses all the limitations of Claim 2, and is analyzed as previously discussed with respect to that claim.
[Laser: FIG. 2: 13]; and a second external terminal disposed on the second surface of the support substrate and electrically connected to the solid-state image sensing device via the second mounting terminal [Laser: FIG. 2: 15].

Regarding Claim 4, Laser discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Laser discloses further comprising: an imager that is separated from the support substrate, wherein the solid-state image sensing device is electrically connected to the imager, the support substrate comprises includes a through hole adjacent to the first mounting terminal and that penetrates through the support substrate, the imager is fixed in the through hole, and the solid-state image sensing device is disposed adjacent to the planar light emitter [Laser: FIG. 2: 20]

Regarding Claim 5, Laser discloses all the limitations of Claim 4, and is analyzed as previously discussed with respect to that claim.
Furthermore, Laser discloses further comprising a first external terminal disposed on the second surface of the support substrate and electrically connected to the planar light emitter via the first mounting terminal [Laser: FIG. 2].

Regarding Claim 6, Laser discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
[Laser: FIG. 2; and ¶ [0019]: The present invention provides a portable endoscope suitable for aiding during endotracheal intubation comprising: a digital imaging probe module, an in-line probe controller module, and a display and control module.  The present invention also provides a digital imaging probe comprising: a CCD frame transfer type image sensor in a micro ball grid array packaging, a wide angle imaging lens positioned in front of the sensitive area of the sensor, an LED illuminator positioned in the space in front of the storage area of the sensor and next to the imaging lens, an optically clear window positioned immediately in front of both the lens and the LED illuminator, a light blocking separator positioned between the lens and the LED illuminator, a flexible circuit carrying the image sensor and having an extension with the LED on its tip on one end and the multi pin connector on the other end, a cylindrical enclosure that holds all the above elements together in their relative positions and is impermeably connected to the flexible sleeve that encloses the flexible circuit].

Regarding Claim 7, Laser discloses all the limitations of Claim 6, and is analyzed as previously discussed with respect to that claim.
Furthermore, Laser discloses wherein when seen in a cross-sectional view in a direction perpendicular to the light-incident surface, a distance from the first surface to the light-incident surface is longer than a distance from the first surface to the light-emitting face [Laser: FIG. 2], and the cover comprises: an exposed area that exposes the light-incident surface [Laser: FIG. 2]; and an outer surface that reaches an edge of the support substrate from an outer- periphery of the light-incident surface in the cross-sectional view [Laser: FIG. 2; and ¶ [0019]].

Regarding Claim 11, Laser discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Laser discloses wherein the support substrate further comprises includes: a controller that controls light emission of the planar light emitter [Laser: ¶ [0019]]; a control wiring that connects the controller to the first mounting terminal [Laser: FIG. 2; and ¶ [0019]]; and a control terminal electrically connected to the controller on the second surface [Laser: FIG. 2].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laser as applied to claim 7 above, and further in view of Imamura et al. (US 2015/0319409 A1).

Regarding Claim 8, Laser discloses all the limitations of Claim 7, and is analyzed as previously discussed with respect to that claim.
Laser may not explicitly disclose wherein the outer surface of the cover has a curved shape in the cross-sectional view.
However, Imamura discloses wherein the outer surface of the cover has a curved shape in the cross-sectional view [Imamura: FIG. 1A; and Abstract: An imaging apparatus in an embodiment includes lens optical systems each including a lens whose surface closest to the target object is shaped to be convex toward the target object, imaging regions which respectively face the lens optical systems and output a photoelectrically converted signal corresponding to an amount of light transmitting the lens optical systems and received by the imaging regions, and a light-transmissive cover which covers an exposed portion of the lens of each of the lens optical systems and a portion between the lens of one of the lens optical systems and the lens of another one of the lens optical systems adjacent to the one of the lens optical systems, the cover having a curved portion which is convex toward the target object.  The optical axes of the lens optical systems are parallel to each other].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the curved cover of Imamura with the endoscope of Laser in order to “makes it difficult for any water droplet adhering to the cover to stand there” (see, Imamura: ¶ [0027]).

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laser as applied to claim 6 above, and further in view of Oggier et al. (US 2011/0025843 A1).

Regarding Claim 9, Laser discloses all the limitations of Claim 6, and is analyzed as previously discussed with respect to that claim.
Laser may not explicitly disclose wherein the cover comprises a coating portion that coats the light-incident surface.
However, Oggier discloses wherein the cover comprises a coating portion that coats the light-incident surface [Oggier: ¶ [0028]: In the current embodiment, the light emitter 110 is an LED or laser diode.  The reflector 112 comprises four angled triangular surfaces a, b, c, d of the substrate 114 that angle in obliquely toward the light emitter 110 to form a frusto pyramidal cut-out in the substrate 114.  In this embodiment, the reflector 112 has a rectangular cross section.  In the preferred embodiment, the surfaces a, b, c, d of the frusto pyramidal reflector 112 are coated to be reflective such as with a metal coating to direct light from the light emitter onto a scene of interest].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the reflecting coating of Oggier with the endoscope of Laser in order to improve illumination and therefore image gathering quality.

Regarding Claim 10, Laser disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Laser discloses further comprising: planar light emitters [Laser: ¶ [0007]].

However, Oggier discloses planar light emitters that surround the solid-state image sensing device in plan view of the imaging module [Oggier: FIG. 7; and ¶ [0032]].
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773.  The examiner can normally be reached on Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482